Title: Notes of Cabinet Meeting on Neutrality, 29 July 1793
From: Jefferson, Thomas
To: 


July 29. 1793. At a meeting at the President’s on account of the British letter of marque ship Jane, said to have put up wasteboards, to have pierced 2 port holes and mounted 2 cannon (which she brought in) on new carriages which she did not bring in, and consequently having 16. instead of 14. guns mounted, it was agreed that a letter of marque, or vessel armé en guerre et en marchandise is not a privateer, and therefore not to be ordered out of our ports. It was agreed by Ham. Kn. and myself that the case of such a vessel does not depend on the treaties, but on the law of nations. E.R. thought as she had a mixed character of merchant vessel and privateer she might be considered under the treaty, but this being overruled the following paper was written.


‘Rules proposed by Attorney General.

agreed
1. That all equipments purely for the accomodation of vessels, as merchantmen, be admitted.


agreed
2. That all equipments, doubtful in their nature, and applicable equally to commerce or war, be admitted, as producing too many minutiae.


agreed
3. That all equipments, solely adapted to military objects, be prohibited.


  
        Rules proposed by the Secretary of the Treasury.

agreed
1. That the original arming and equipping of vessels for military service offensive or defensive in the ports of the US. be considered as prohibited to all.


negatived. the Secy. of the Treasy. only holding the opinion.
2. That vessels which were armed before their coming into our ports, shall not be permitted to augment these military equipments in the ports of the US. but may repair or replace any military equipments which they had when they began their voyage for the US. That this however shall be with the exception of privateers of the parties opposed to France, who shall not refit or repair.


agreed
3. That for convenience, vessels armed and commissioned before they come into our ports may engage their own citizens, not being inhabitants of the US.


I subjoined the following
I concur in the rules proposed by the Atty. Genl. as far as respects materials or means of annoyance furnished by us. And I should be for an additional rule that as to means or materials brought into this country and belonging to themselves they are free to use them.

Th J.’



<Knox agreed to the rules of the A. Genl. in toto, consequently they were established by the vote of three. Ham. proposed to put questions on all the propositions separately, and he took the paper and put questions on the 3. of the Atty. Genl. which were agreed. He was going on with questions on his own propositions without asking us distinctly but by a sort of a look and a nod, and noting in the margin. I observed I did not understand that opinion, that we had agreed to the Atty. Gen’s propositions, he said it was to take a question on each distinctly. Knox observed that as we understood these rules to extend only to cases out of the treaty we had better express it. I agreed and proposed to add some such words as these ‘excepting always where the treaties shall have otherwise provided.’ Hamilton broke loose at this and pretended it was meant they should go to all cases. All of us bore testimony against this and that he himself had shewn that the present case was out of the treaties. He said he would rather specify the exceptions expressly, than leave them on the general terms I proposed; so it was agreed to take till tomorrow to examine the treaties and specify the exceptions if it could be done.—While this was passing E.R. took the paper in his hand and read Ham’s marginal notes, as above, and seeing that he had written ‘agreed’ opposite to his own (Ham’s) 1st. proposition, he observed to Knox so that I overheard him that that had not been agreed, which was the truth. To his 3d. proposition we had all agreed in conversation, but it had not been agreed to add it to the rules.—It was pretty evident from Ham’s warmth, embarrasment, eagerness, that he wanted to slip in something which might cover cases we had not in contemplation.>
A question then arose whether we should expressly say that these articles were meant to extend to cases out of the treaty. It was referred to the next day.

